UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1247


In re: JOSHUA ANDERSON,

                    Petitioner.



             On Petition for Writ of Mandamus. (1:19-cv-00075-LO-TCB)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua Anderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Anderson petitions for a writ of mandamus, alleging that the district court

has unduly delayed ruling on his 28 U.S.C. § 2241 (2018) petition. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that the district court recently took significant action on Anderson’s habeas petition.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          PETITION DENIED




                                               2